Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 12/14/2020.  Claims 1-3, 12-17 are withdrawn from consideration as being drawn to non-elected invention; claims 4, 10 are cancelled; claim 5 is amended.  Accordingly, claims 1-3, 5-9 and 11-19 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting

Claims 5-7, 11 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-14 of U.S. Patent No. 10,487,213 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to precipitated silica comprising a mixture of polycarboxylic acid, having total content of polycarboxylic acid and/or corresponding carboxylate in amounts of at least 0.15% by weight, BET specific surface area in overlapping ranges and copending claims do not contain any aluminum.  Polycarboxylic acid is a mixture comprising at least one of adipic acid, methylglutaric acid, ethylsuccinic acid.  Present claims are fully anticipated by claims in U.S. Patent No. 10,487,213 B2.

Claims 5-9, 11 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-17 of U.S. Patent No. 10,259,715 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to precipitated silica comprising at least one polycarboxylic acid, having total content of polycarboxylic acid and/or corresponding carboxylate in overlapping amounts of at least 0.15% by weight, BET specific surface area and dispersive component of surface energy in overlapping ranges and claims in U.S. Patent do not contain any aluminum.  Examples of polycarboxylic acid include at least one selected from the group consisting of adipic acid, ethylsuccinic acid and methylglutaric acid.
Claims in U.S. Patent are silent with respect to water uptake.
However, applicants attention is drawn to MPEP §804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).  Consistent with the above underlined portion of the MPEP citation, attention is drawn to U.S. Patent wherein precipitated silica has a water uptake of 8.45 (see example 6).


Claims 5-9, 11 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10-14 of copending Application No. 15/122,072.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to precipitated silica comprising at least 
Copending claims are silent with respect to properties.
However, applicants attention is drawn to MPEP §804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to copending application wherein precipitated silica has BET specific surface area of 148 m2/g, dispersion component of surface energy of 36, water uptake of 9.5 and a content of carboxylic acid + carboxylate (C) content of 0.25 (see paragraph 00101).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

Claims 5-9, 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patkar et al (US 6,086,669).
Regarding claim 5, Patkar et al disclose precipitated silica wherein organic carboxylic acid having from 2 to 30 carbon atoms is sorbed on the silica and are present 
Patkar et al fail to disclose precipitated silica comprising a mixture of at least two polycarboxylic acids.
However,  Patkar et al in the general disclosure teach examples of carboxylic acids that include polycarboxylic acids such as pentanedioc acid (col. 4, lines 12-36).  It is noted that adipic acid is a homolog of pentanedioc acid, and methylglutaric acid and ethylsuccinic acid are isomers of the homolog of pentanedioc acid.  Case law holds that structural similarities have been found to support a prima facie case of obviousness. See, In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  Therefore, in light of the teachings in general disclosure of Patkar et al and case law, it would have been obvious to one skilled in art prior to the filing of present application, to use a mixture of homologs and their isomers of the pentanedioc acid, such as adipic acid, methylglutaric acid and ethylsuccinic acid, absent evidence of unexpected results.
Regarding claim 6, Patkar et al teach that organic carboxylic acid is more preferably present in amounts of at least 1% by weight based on the precipitated silica (col. 4, lines 36-42).
Regarding claims 7 and 18-19, in example A, the BET surface area of precipitated silica is 169 m2/g.  Given that adsorption of carboxylic acid on precipitated silica improves the dispersibility into an elastomer, one skilled in art prior to the filing of present application would have a reasonable basis to expect the BET surface area of the precipitated silica treated with carboxylic acid to have BET surface area falling within the presently claimed range (i.e. between 45 and 550 m2/g; 70 and 370 m2/g; 80 and 300 m2/g).  Since PTO cannot conduct experiments, the burden of proof is shifted to the 
Regarding claims 8-9, given that adsorption of carboxylic acid on the surface of precipitated silica improves the dispersibility of precipitated silica into an elastomer, it is the office position that one skilled in art prior to the filing of present application would have a reasonable basis to expect the precipitated silica to have the presently claimed properties (i.e. water uptake of at least 6.0% and dispersive component of the surface energy of less than 43 mJ/m2), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) 
Regarding claim 11, claim is written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments


The obviousness-type double-patenting rejection as set forth in paragraph 5, of office action mailed 9/14/2020, is withdrawn in view of the amendment to copending claims in application no. 15/118,683.

The rejection under 35 U.S.C. 103 as set forth in paragraph 9, of office action mailed 9/14/2020, is withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 10 below).


Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A), Patkar does not disclose any of the polycarboxylic acids recited in claim 5 and only claimed adipic acid is a homolog of pentanedioic acid taught in Patkar.  Present claims as amended now require that at least two of the polycarboxylic acids are selected from adipic acid, ethylsuccinic acid and methylglutaric acid; (B) applicant maintains that the present application has an earlier effective filing date than U.S. Patent 10,487,213.  Therefore, in accordance with MPEP 804(I)(B)(1) the present rejection should be withdrawn when the provisional non-statutory obviousness-type double patenting rejection is the only remaining rejection as it pertains to these applications; (C) claim 5 is amended to significantly narrow the scope of pending claims.  The pending claims are patentably distinct from the references cited with regard to double patenting rejections.
With respect to (A), while pentanedioic acid is a homolog of adipic acid, ethylsuccinic acid and methylglutaric acid are isomers of the adipic acid and therefore prima facie obvious.  Case law holds that structural similarities have been found to support a prima facie case of obviousness. See, In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).
With respect to (B), as stated earlier, non-statutory double patenting rejection is not the only rejection in present application.
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764